Plaintiff on December 8,1970 entered into a contract of employment with the Floyd County Comprehensive Health Service Program as project director for a period of 2 years; on or about January 28,1971 his employment was terminated. The Floyd County Program operated under an arrangement with Big Sandy Area Community Action Program, Inc., a Kentucky nonprofit corporation, which was designated by local municipal authority as the community action agency for the Floyd County Program. The Office of Economic Opportunity provided financial assistance to Big Sandy for a comprehensive health services program in the form of grants under the Economic Opportunity Act of 1964, as amended. Neither Floyd County *1011Program nor Big Sandy was established by or funded by Congress. Plaintiff claims that his contract with Floyd County Program was a contract with the United States, and that the latter is liable for damages flowing from the breach of that contract. This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the response in opposition thereto, without oral argument, on the basis of the decisions in D. R. Smalley & Sons v. United States, 179 Ct. Cl. 593, 372 F. 2d 505, cert. denied, 389 U.S. 835 (1967), and Clark v. United States, Civil Action No. 504-71-R, decided May 12, 1972, United States District Court for the Eastern District of Virginia, Bichmond Division (unreported), the court concludes that plaintiff is not entitled to recover. On October 20, 1972, by order, the court granted defendant’s motion and dismissed the petition.